Citation Nr: 0010930	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  95-35 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for skin disease, 
claimed as jungle rot.

2.  Entitlement to service connection for chloracne, claimed 
as due to Agent Orange exposure.

3.  Entitlement to service connection for lymphoma, claimed 
as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The appellant had active service from July 1968 to March 
1970.  In February and March 1995 written statements, 
appellant expressed disagreement with a February 1995 rating 
decision by the St. Petersburg, Florida, Regional Office 
(RO), which denied service connection for back and left knee 
disabilities; defective hearing with tinnitus; skin disease, 
claimed as jungle rot; post-traumatic stress disorder; and 
chloracne, lymphoma, and porphyria, each claimed as due to 
Agent Orange exposure.  As noted in the Remand of April 1998, 
the only issues remaining for appellate review are those on 
the title page.


FINDINGS OF FACT

1.  It has not been shown, by competent evidence, that 
appellant has skin disease, claimed as jungle rot, related to 
service.  

2.  It has not been shown, by competent evidence, that 
appellant has chloracne or lymphoma.  


CONCLUSIONS OF LAW

1.  Appellant has not submitted evidence of a well-grounded 
claim for entitlement to service connection for skin disease, 
claimed as jungle rot.  38 U.S.C.A. §§ 1110, 5107(a) (West 
1991); 38 C.F.R. § 3.303 (1999).  

2.  Appellant has not submitted evidence of well-grounded 
claims for entitlement to service connection for chloracne 
and lymphoma.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A threshold question to be answered is whether appellant has 
presented evidence of well-grounded claims with respect to 
the issues of service connection for skin disease, claimed as 
jungle rot; and chloracne and lymphoma, claimed as due to 
Agent Orange exposure.  A well-grounded claim is one which is 
plausible, meritorious on its own, or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

In Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (Court) held that 
the appellant in that case had not presented a well-grounded 
claim as a matter of law.  The Court pointed out that 
"unlike civil actions, the Department of Veterans Affairs 
(previously the Veterans Administration) (VA) benefits system 
requires more than an allegation; the claimant must submit 
supporting evidence."  Id., at 611.  If a well-grounded 
claim has not been presented, the appeal with respect to that 
issue must fail.  King v. Brown, 5 Vet. App. 19, 21 (1993) 
held that "evidentiary assertions [by the veteran] must also 
be accepted as true for the purpose of determining whether 
the claim is well grounded.  Exceptions to this rule occur 
when the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion." 

It should be added that with respect to these not well-
grounded service connection claims, appellant and his 
representative have been informed by the RO of the specific 
reasons that the claims were denied.  See, in particular, a 
September 1995 Statement of the Case.  Additionally, that 
Statement included provisions of law with respect to 
veterans' responsibility for filing a well-grounded claim and 
service connection principles.  It is therefore apparent that 
they were knowledgeable regarding the necessity of competent 
evidence to support these service connection claims.  Thus, 
it is concluded that appellant and his representative had 
notice of the type of information needed to support these 
claims and complete the application.  See Robinette v. Brown, 
8 Vet. App. 69, 77 (1995).  See also Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), wherein the Court explained that 
"[t]he Robinette opinion held that 38 U.S.C. § 5103(a) 
imposes an obligation upon the Secretary to notify an 
individual of what is necessary to complete the application 
in the limited circumstances where there is an incomplete 
application which references other known and existing 
evidence."  It does not appear that appellant or his 
representative has informed the VA of the existence of any 
specific competent evidence that would, if obtained, render 
these service connection claims well grounded.  

It should be added that the RO has sought and obtained 
appellant's available service medical records and has 
attempted to obtain any other pertinent military, private, 
and employment medical records that might exist by requesting 
his assistance.  See e.g., RO's letters sent to appellant in 
1994 and 1998, requesting his assistance in obtaining any 
relevant clinical records.  However, appellant did not 
respond to said requests for assistance; and, consequently, 
the RO has been unable to obtain any additional, relevant 
clinical records.  Additionally, VA computerized records 
reveal that although in May 1999, appellant was informed that 
examinations were scheduled pursuant to remand directives, he 
subsequently failed to report for said scheduled 
examinations.  Although it is conceivable that if appellant 
had cooperated and assisted the RO in obtaining any 
additional clinical records and attending said VA 
examinations, additional medical information may have been 
obtained to support his service connection claims, in any 
event such examinations and attempts to search for clinical 
records that may not even exist were not legally necessary 
because said service connection claims are not well grounded.  
Recently, the Court issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  It should be 
added that, in a February 2000 written statement, appellant's 
representative indicated that he did not have any additional 
evidence or argument to submit.  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
stated, in pertinent part, that "in order for a claim to be 
well grounded, there must be competent evidence of current 
disability (a medical diagnosis)...; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence)...; and of a nexus between the in-service injury or 
disease and the current disability (medical evidence)...."  
See also Wade v. West, 11 Vet. App. 302, 306 (1998), wherein 
the Court held that the claims in that case were not well 
grounded, since although service medical records were missing 
and there was evidence of present disability, the record did 
not contain medical evidence of a causal relationship between 
the current disability and service.  

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by wartime service.  
38 U.S.C.A. § 1110.  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  


I.  Service Connection for Skin Disease, Claimed as Jungle 
Rot

Appellant alleges having had skin disease, claimed as jungle 
rot, during service.  However, appellant is not competent to 
offer medical opinion or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1991).  

Appellant's available service medical records indicate 
treatment for the feet, including callosities and bunions 
with irritated and tender skin in 1969.  However, a March 
1970 service discharge examination report did not include any 
complaints, findings, or diagnoses pertaining to a chronic 
skin disorder.  An initial application for VA disability 
benefits, which claimed jungle rot of the feet, was dated in 
August 1994, decades after service.  On an October 1994 VA 
general medical examination, appellant alleged a lengthy 
history of chronic skin rash involving the plantar aspect of 
the feet.  Clinically, there was scaly dermatosis, noted as 
possibly fungal in origin, on the plantar aspect of the feet.  
However, the examiner did not opine as to the etiology 
thereof.  

Appellant has not submitted any competent evidence indicating 
that the dermatosis of the feet shown on October 1994 VA 
examination more than two decades after service is a 
manifestation or residual of the in-service callosities and 
bunions with irritated and tender skin of the feet.  

Thus, given the lack of competent clinical evidence showing 
that appellant has a skin disorder related to service, the 
claim for service connection for a skin disorder, claimed as 
jungle rot, is not well grounded.  The claim is therefore 
denied.  38 U.S.C.A. § 5107(a).  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); Grivois v. Brown, 6 Vet. App. 136 (1994).  
See also, Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).


II.  Service Connection for Chloracne and Lymphoma, Claimed 
as due to Agent Orange Exposure

Appellant alleges that he has chloracne and lymphoma, claimed 
as due to in-service Agent Orange exposure.  However, 
appellant is not competent to offer medical opinion or 
diagnosis.  See Espiritu.  

Appellant's service records document service in Vietnam from 
December 1968 to December 1969.  A veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, shall be presumed to have 
been exposed during such service to a herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that he or she was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  

In pertinent part, if a veteran was exposed to an herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected, if the 
requirements of § 3.307(a)(6) are met even though there is no 
record of such disease during service, provided that the 
rebuttable presumption provisions of § 3.307(d) are also 
satisfied:  Chloracne or other acneform diseases consistent 
with chloracne, Hodgkin's disease, non-Hodgkin's lymphoma,....  
38 C.F.R. § 3.309(e).  

In pertinent part, the diseases listed at § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne,...shall have become manifest 
to a degree of 10 percent or more within a year,..., after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).  The United States Court of Appeals for the 
Federal Circuit has determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Appellant's available service medical records indicate 
treatment for the feet, including callosities and bunions 
with irritated and tender skin in 1969.  However, the service 
medical records, including a March 1970 service discharge 
examination report, did not include any complaints, findings, 
or diagnoses pertaining to chloracne (or other acneform 
disease consistent with chloracne) and lymphoma.  An initial 
application for VA disability benefits, which claimed jungle 
rot of the feet, a skin rash, and non-Hodgkin's lymphoma, was 
dated in August 1994, decades after service.  On an October 
1994 VA general medical examination, appellant alleged a 
lengthy history of chronic skin rash involving the plantar 
aspect of the feet.  Clinically, there was scaly dermatosis, 
noted as possibly fungal in origin, on the plantar aspect of 
the feet.  However, chloracne (or other acneform disease 
consistent with chloracne) and lymphoma were neither 
clinically reported nor diagnosed.  The examiner's statement 
therein that "I am unable to assess any signs of exposure to 
Agent Orange" apparently meant that he was either unable to 
actually examine appellant for Agent Orange exposure 
residuals or that he had examined appellant for Agent Orange 
exposure residuals and none were shown.  

In any event, appellant has not submitted any competent 
evidence indicating that he has chloracne (or other acneform 
disease consistent with chloracne) and lymphoma.  Thus, there 
is no chloracne (or other acneform disease consistent with 
chloracne) and lymphoma to service connect.  The Court, in 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), held that, 
referring to the veteran in that case:

He apparently is of the belief that he is 
entitled to some sort of benefit simply 
because he had a disease or injury while 
on active service.  That, of course, is 
mistaken.  Congress specifically limits 
entitlement for service-connected disease 
or injury to cases where such incidents 
have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of a present disability 
there can be no valid claim.  Our perusal 
of the record in this case shows no claim 
of or proof of present disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

Thus, given the lack of competent evidence showing that 
appellant has chloracne and lymphoma, the claims for service 
connection for chloracne and lymphoma are not well grounded.  
The claims are therefore denied.  38 U.S.C.A. § 5107(a); 
Caluza; Grottveit; Grivois; and Edenfield.  


ORDER

Since appellant has not submitted evidence of well-grounded 
claims for entitlement to service connection for skin 
disease, claimed as jungle rot, and chloracne and lymphoma, 
claimed as due to Agent Orange exposure, these claims are 
denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 
- 7 -


- 7 -


